WINTERSHEIMER,
Justice, dissenting.
I must respectfully dissent because the initial petition failed to meet the statutory requirements of KRS 81.050, and consequently, the entire proceeding is fundamentally and fatally flawed.
The document that was circulated by the proponents of incorporation contained very little essential statutory information. Certainly, it was signed by the apparent requisite number of persons who indicated that they were registered voters, over 18 years of age and resided in the area to be incorporated. However, the other items as required by KRS 81.050 from Sections (b) through (f) were not included. At best, the signers were expressing their desire to incorporate. There is no indication on the petition document that the signers had any knowledge of what services were planned, exactly what area was involved, or what form of government the proposed city would have.
The majority opinion ignores the fact that the actual documents signed by the individual seeking incorporation is fundamentally deficient. The statute does not contemplate a kind of substantial compliance with signatures annexed or incorporated by reference.
The petition form can be a valuable tool in a representative democracy. However, such an instrument must provide for full disclosure. The statute in question, KRS 81.050 provides in pertinent part as follows: That the petition shall contain the following items in addition to the names and addresses of the signers.
(b) A statement of the boundaries proposed and the number of residents;
(c) An accurate map of the proposed territory;
(d) A detailed statement of the reasons for incorporation including the services sought from the proposed city;
(e) A description of the existing facilities and services within the proposed territory; and
(f) A statement of the form of government under which the city will operate if incorporated.
The purpose of inclusion of Sections (b) through (f) is to inform those who are *642requested to sign the petition so that they might do so with the full knowledge and understanding of them actions and the consequences related thereto. Failure to include the entire statutory menu on the document initially signed is fatal to its validity.
The majority opinion correctly notes that in the area of incorporation, strict adherence to the strict terms of the statute is necessary. Here, it is clear that this strict adherence to the express terms of the statute was not properly obtained.
The specific execution requirement of the statute does not unduly hamper municipal incorporation efforts. There are no Kentucky cases dealing directly with the issue presented in this appeal. It should be obvious that the concept of a petition containing signatures is that of a document which people sign to express their support of ideas and principles set out in the petition. In this instance, the document signed totally lacked any relevant details regarding the proposed incorporation.